NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Submitted August 18, 2016 
                               Decided August 18, 2016 
                                            
                                        Before 
 
                       RICHARD A. POSNER, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 16‐1270 
                                               
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Western District of Wisconsin.
                                               
      v.                                      No. 3:15CR00104‐001 
                                               
KYLE LANGNER,                                 James D. Peterson, 
      Defendant‐Appellant.                    Judge. 

                                       O R D E R 

       Kyle Langner was the getaway driver for his half‐brother and friend, who 
robbed banks by pointing guns at tellers and demanding money. On at least one 
occasion Langner’s gun was used, and he admitted that he expected it to be shown 
during the robbery. Langner pleaded guilty to two counts of armed bank robbery, 
18 U.S.C. § 2113(a), (d), and one count of brandishing a firearm during a crime of 
violence, id. § 924(c)(1)(A)(ii). He was sentenced to a total of 114 months’ 
imprisonment—30 months on each bank‐robbery count, to run concurrently, plus a 
statutorily required consecutive 84 months on the brandishing count. Langner filed a 
notice of appeal, but his appointed attorney asserts that the appeal is frivolous and 
moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Langner has not 
responded to our invitation to comment on counsel’s motion. See CIR. R. 51(b). 
No. 16‐1270                                                                            Page 2 
 
Counsel’s brief explains the nature of this case and addresses the potential issues that 
an appeal of this kind might be expected to involve. Because the analysis in the brief is 
adequate, we limit our discussion to the issues identified in that brief. See United States 
v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996). 

       Counsel begins by addressing whether Langner could challenge his conviction, 
but he neglects to say if he complied with this court’s requirement that he ask Langner 
whether he wants his guilty plea set aside. See United States v. Konczak, 683 F.3d 348, 349 
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel does 
not clarify the matter when he states obliquely in a footnote that “Langner is not 
arguing his guilty plea was not [entered] knowingly, voluntarily, and intellectually, 
with sufficient awareness of the relevant facts and circumstances.” Yet counsel’s 
omission does not require that we deny the Anders motion. The transcript of the plea 
colloquy confirms that the district judge accepted Langner’s plea only after 
substantially complying with the requirements of Federal Rule of Criminal 
Procedure 11. See United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003); 
United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997). The judge advised Langner of 
his constitutional rights, the charges against him, the maximum penalties, and the 
statutory minimum seven‐year consecutive sentence for brandishing a firearm. See FED. 
R. CRIM. P. 11(b)(1). The judge also found that Langner’s plea was voluntary, knowing, 
and supported by an adequate factual basis, including Langner’s admission that his gun 
had been shown—and he expected it to be shown—during one of the robberies. See FED. 
R. CRIM. P. 11(b)(2), (3). 

        The lone argument counsel does consider is whether there was insufficient 
evidence to support Langner’s plea of guilty to brandishing a firearm. Counsel posits 
that Langner was only the driver and did not know that the firearm would be 
brandished. By pleading guilty, however, Langner waived his right to contest the 
sufficiency of the evidence; as a general rule, a defendant who pleads guilty waives his 
right to appeal any nonjurisdictional issues. See United States v. Adame‐Hernandez, 
763 F.3d 818, 828 (7th Cir. 2014); United States v. Phillips, 645 F.3d 859, 862 (7th Cir. 2011); 
Gomez v. Berge, 434 F.3d 940, 942 (7th Cir. 2006). So long as his guilty plea is 
adequate—and it is—this argument would fail. 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.